DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20-23, 26-29, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR101301107) in view of Ikushima (WO2015034083) and Bartunek (US 7,225,790).
Regarding claim 16, Hong discloses a liquid materiel ejection device comprising:
a liquid chamber (22) communicating with an ejection port (23) (Paragraph 25) and being supplied with a liquid material (Paragraph 24);
a plunger (40) including a tip portion (Examiner’s Annotated Figure 1) that has a smaller diameter than the liquid chamber (22) end (Figure 4) is moved back and forth in the liquid chamber (Paragraph 25);
an arm (30) disposed in a state extending in a substantially horizontal direction (Figure 4); 
an arm driver (51, 52) serving as a driving source to operate the arm (Paragraph 20, lines 1-2); and 
a base member (10, housing of system) on which the arm driver (51, 52) is disposed (Figure 4),
the arm driver (51, 52) includes a plurality of actuators (Paragraph 20,lines 1-2, The arm driver includes a plurality of piezoelectric actuators) disposed in a juxtaposed relation in a longitudinal direction of the arm (30) (Figure 4), each of the actuators (51, 
Hong fails to disclose a rocker connected to the arm driver and rockingly supporting the arm.
	Ikushima discloses a similar discharge device in the same field of endeavor that includes an alternative rocking configuration wherein a rocker (74, 75) is positioned at the base of piezo electric actuators (70-73), and further connected to an arm (77) to rockingly support the arm (Lines 508-511, The rocker assists in the rocking operation of the arm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Ikushima further providing a rocker (Ikushima, 74, 75) connected to the arm driver (Hong, 51, 52) and assisting in the rocking operation of the arm (Hong, 30), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically transmission of the displacement of the actuator to the arm.
Hong further fails to disclose essentially the arm and plunger not being interlocked, such that the pressing portion slides in the substantially horizontal direction of the extending direction of the arm relative to the contact portion of the plunger during rocking motion of the arm. The arm (30) includes a pressing portion (31) pressing the plunger downward (Paragraph 26, lines 4-7), the plunger (40) includes a contact portion (41) pressed by the pressing portion (Paragraph 26, lines 4-7 and 10-12), and the plunger (40) is linearly reciprocated with rocking motion of the arm (Paragraph 25, lines 1-2).

	an arm (10) including a pressing portion (13) pressing a plunger (11, 16) downward, the plunger (11, 16) includes a contact portion (11) pressed by the pressing portion (13),
	an elastic member (19) urging the plunger (11, 16) upward (Column 8, lines 31-33), and wherein the contact portion of the plunger and the pressing portion are not interlocked with each other (Figure 3) such that the pressing portion slides in the substantially horizontal direction of the extending direction of the arm relative to the contact portion of the plunger during rocking motion of the arm (The structure will provide for the plunger to slide horizontally as the plunger moves upward and downward).
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong with the disclosures of Bartunek, providing a dual plunger/arm configuration as taught by Bartunek having an arm with a pressing portion extending into a housing and striking a plunger that is biased upwards by an elastic member to the system of Hong, in order to minimize free play between actuating elements, as disclosed by Bartunek (Column 1, lines 22-23).

    PNG
    media_image1.png
    673
    618
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 20, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, wherein the pressing portion (Bartunek, 13) has a protruding curved surface which protrudes toward the contact portion (Bartunek, Figure 3) which faces and contacts an end surface of the contact portion 
Regarding claim 21, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, further comprising a fastener (11) detachably (Purpose, line 5, The fastener and arm are attached as separate components, with the arm rotatable about the fastener; The components are therefore detachable) and rockingly supporting the arm (30) to the base member (10) (Paragraph 19, lines 1-2) (The fastener is a hinge shaft which supports the arm rotatably)
Regarding claim 22, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 21, wherein the fastener (11) is disposed between the plurality of actuators (Figure 4), and the plurality of actuators are sandwiched between the arm (30) and the base member (10) by the fastener (Figure 4, the arm holds the arm in place, creating a sandwiching of the actuators between the arm and the base member).
Regarding claim 23, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, further comprising a guide (Examiner’s Annotated Figure 1) supporting the plunger (Hong, 40) movably in a vertical direction (The guide allows for the plunger to move), wherein the elastic member (Bartunek, 19) is a compressed coil spring (Figure 2) urging the plunger upward at all times (Bartunek, Column 8, lines 31-33), and 
the plunger is detachably inserted through the elastic member and the guide (Bartunek, Figure 2).
Regarding claim 26, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, wherein the rocker (Ikushima, 74, 75) 
Regarding claim 27, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 26, wherein the support portion (Ikushima, 75) has a convex support surface (Ikushima, Figure 8, the top surface of the support balls is convex relative to the center of the ball) that is formed by a smooth curved surface (Ikushima, Figure 8), and the connection portion (Ikushima, 74) has a concave sliding surface (Examiner’s Annotated Figure 2, The highlighted sliding surface is concave relative to the remaining body of the connection portion) that slides along the support surface of the support portion (Lines 489-492).

    PNG
    media_image2.png
    636
    814
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2

Regarding claim 28, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, wherein the pressing portion (Bartunek, 
Regarding claim 29, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, but fails to disclose a device wherein the plurality of actuators are all arranged under the arm.
Hong essentially differs from the current device in that the actuators are positioned above the arm, as opposed to below the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the actuators beneath the arm, thus providing the claimed function, since it has been held that rearranging parts involves only routine skill in the art. In re Japiske, 86 USPQ 70. Please note Applicant has not disclosed that positioning the actuators beneath the arm provides an advantage, is used for a particular purpose, or solves a problem. Furthermore, one of ordinary skill in the art furthermore would have expected Applicant’s invention to perform equally well with the actuators positioned in another arrangement because the ability of the actuators to move the arm is not affected by their location.
Therefore, it would have been obvious to modify Hong in view of Ikushima and Bartunek to obtain the invention as specified in claim 29.
Regarding claim 33, Hong in view of Ikushima and Bartunek discloses the material ejection device according to claim 16, wherein the arm driver (51, 52) is disposed between the arm (30) and the base member (10) (Figure 4), and the rocker (Ikushima, 74, 75) is disposed between the arm driver (51, 52) and the base member (10) (Figure 4, The rocker is disposed beneath the lower most point of the arm driver and above the lowermost portion of the base member, which surrounds elements 63 and 64 of the member).
Regarding claim 34, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, further comprising a fastener (11) rockingly supporting the arm (30) to the base member (10) (Paragraph 19, lines 1-2) (The fastener is a hinge shaft which supports the arm rotatably), 
	wherein the plurality of actuators (51, 52) comprises first and second actuators (Paragraph 20, lines 1-2), and 
	wherein the rocker includes a first connection portion (Ikushima, 74) connected to one end of the first actuator (Ikushima, Figure 8), a second connection portion (Ikushima, 74) connected to one end of the second actuator (Ikushima, Figure 8), a first support portion (Ikushima, 75) rockingly supporting the first connection portion (Ikushima, Figure 8) and a second support portion (Ikushima, 74) rockingly supporting the second connection portion (Ikushima, Figure 8).
Regarding claim 36, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, wherein the arm (Hong 30) presses the plunger downward but does not press the plunger upward (The arm presses the plunger downward and pulls the plunger upward).
Regarding claim 37, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, wherein a contact position and a contact angle of the pressing portion relative to the contract portion of the plunger vary depending on a vertical position of the pressing portion during the rocking motion of the arm (The changing vertical position of the arm, provides for the pressing portion to slide about the contact portion, which provides for a varying contact angle).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR101301107) in view of Ikushima (WO2015034083), Bartunek (US 7,225,790), and Winter (US 5,791,339).
Regarding claim 17, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 16, wherein the plurality of actuators (51, 52) are each constituted by a multilayered piezoelectric element (Paragraph 20, lines 1-2),
but fails to disclose the side of the arm where the pressing portion is disposed is moved upward when the actuator disposed on the side nearer to the pressing portion is brought into an extended state and the actuator disposed on the side farther away from the pressing portion is kept in a non-extended state or brought into a contracted state, and
the side of the arm where the pressing portion is disposed is moved downward when the actuator disposed on the side nearer to the pressing portion is kept in the non-extended state or brought into tire contracted state and the actuator disposed on the side farther away from the pressing portion is brought into the extended state.
Hong essentially differs from the current device in that the actuators are positioned above the arm, as opposed to below the arm.
Winter discloses a device wherein an actuator (40) is positioned below an arm (20 (Figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the actuators beneath the arm, thus providing the claimed function, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically translation of the arm.
Regarding claim 18, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 17, wherein the plurality of actuators (51, 52) are constituted by an even number of actuators (Figure 4, There are two actuators).
Regarding claim 19, Hong in view of Ikushima and Bartunek discloses the liquid material ejection device according to claim 18, wherein the even number of actuators .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Ikushima and Bartunek, further in view of Doyle (US 2014/0263688).
Regarding claim 31, Hong in view of Ikushima and Bartunek discloses an application apparatus comprising the liquid material ejection device according to claim 16, comprising a liquid material supply source that supplies a liquid material to the liquid material ejection device (Paragraph 31, The liquid is supplied to the device; As such, there is a source of supply), but fails to disclose the device including a worktable on which an application target is placed, and a relatively moving device that moves the liquid droplet ejection device and the application target relatively to each other. 
Doyle discloses a device that includes a work table (22) on which a target (12) is placed, and a relatively moving device (24, conveyor system) that moves an ejection device (14) and the target relatively to each other (Paragraph 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hong in view of Ikushima and Bartunek with the disclosures of Doyle further providing a work table (Doyle 22) on which a target (Doyle 12) is placed, and a relatively moving device (Doyle 24, conveyor system) that moves the ejection device (Hong in view of Ikushima and Bartunek) and the target (Doyle 12) relatively to each other (Doyle, Paragraph 28), in order to provide for an efficient method of dispensing material onto a substrate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitation “the fastener [. . . .] is disposed to have a longitudinal axis parallel to a longitudinal direction of the first and second actuators” is not anticipated or made obvious by the prior art. The specification discloses that the structure provides for pressing of the arm driver, in order to provide for tight support (Paragraph 45). This ensures efficient operation. Hong discloses an actuator that includes a fastener that runs perpendicular to the longitudinal direction. Ikushima and Bartunek fail to disclose structure that would remedy the deficiencies of Hong, as each of the devices include perpendicularly oriented fasteners. Examiner finds no reasonable teaching, suggestion or motivation to modify the combination with known prior art, in a manner that would make the structure of the claim obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752